



Exhibit 10.3
MYOVANT SCIENCES, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of November 7, 2018 by and between Matthew Lang (the “Executive”) and
Myovant Sciences, Inc. (the “Company”).
RECITALS
A.    The Company desires the association and services of the Executive and his
skills, abilities, background and knowledge, and is willing to engage the
Executive’s services on the terms and conditions set forth in this Agreement.
B.    The Executive desires to be in the employ of the Company, and is willing
to accept such employment on the terms and conditions set forth in this
Agreement.
C.    This Agreement supersedes any and all prior and contemporaneous oral or
written employment agreements or arrangements between the Executive and the
Company or any predecessor thereof, including, but not limited to, the
Employment Agreement between the Executive and the Company entered into as of
July 12, 2017.
AGREEMENT
In consideration of the foregoing, the parties agree as follows:
1.EMPLOYMENT BY THE COMPANY.
1.1    Position; Duties. Subject to the terms and conditions of this Agreement,
the Executive shall hold the position of General Counsel and Corporate
Secretary, in which position the Executive shall be an officer of the Company
for purposes of Section 16(a)(1) of the Securities Exchange Act of 1934. In this
position, the Executive will have the duties and authorities normally associated
with a General Counsel and Corporate Secretary of a company. The Executive will
report to, and be subject to the direction of, the Company’s President and Chief
Executive Officer. The Executive shall devote the Executive’s full business
energies, interest, abilities and productive time to the proper and efficient
performance of the Executive’s duties under this Agreement; provided, however,
that the Executive may devote reasonable periods of time to (a) serving on the
board of directors of other corporations subject to the prior approval of the
Company’s Board of Directors (the “Board”), and (b) engaging in charitable or
community service activities, so long as none of the foregoing additional
activities materially interfere with the Executive’s duties under this
Agreement.
1.2    Relationship With Parent. It is understood and agreed that the
Executive’s duties may include providing services to or for the benefit of the
Company’s affiliates, including, but not limited to, Myovant Sciences Ltd. (the
“Parent”), provided that the Executive agrees that he will not provide any
services from within the United States for the Parent or any affiliate of the
Parent that is organized in a jurisdiction outside the United States. In
addition, the Executive shall be deemed an officer or executive officer of the
Parent, if at all, solely for purposes of the requirements applicable to the
Parent as a registrant with the U.S. Securities and Exchange Commission. The
Executive will not become an employee of the Parent, and the Executive’s
activities as an officer or executive officer of the Parent shall be strictly
ministerial and shall not involve conducting any of the Parent’s business
activities from within the United States, including day-to-day management or
other operational activities of the Parent.
1.3    Location of Employment. The Executive shall work primarily from the
Company’s principal base of operations, which is currently in California. The
Executive understands that his duties may require periodic business travel.


 

--------------------------------------------------------------------------------




1.4    Policies and Procedures. The employment relationship between the parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Board. In the event that the terms of this
Agreement differ from or are in conflict with the Company’s policies or
practices, this Agreement shall govern and control.
1.5    Exclusive Employment; Agreement not to Participate in Company’s
Competitors. Subject to Sections 1.1 and 1.2 above, except with the prior
written consent of the Board, the Executive will not during his employment with
the Company undertake or engage in any other employment, occupation or business
enterprise. During the Executive’s employment, the Executive agrees not to
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by the Executive to be adverse or antagonistic to
the Company, its business or its prospects, financial or otherwise, or in any
company, person or entity that is, directly or indirectly, in competition with
the business of the Company. Ownership by the Executive of professionally
managed funds over which the Executive does not have control or discretion in
investment decisions or an investment representing less than two percent (2%) of
the outstanding shares of capital stock of any corporation with one or more
classes of its capital stock listed or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section.
1.6    Start Date. The Executive’s employment with the Company commenced on July
12, 2017.
2.    AT-WILL EMPLOYMENT.
The Executive’s employment relationship with the Company is, and shall at all
times remain, at-will. This means that either the Executive or the Company may
terminate the employment relationship at any time, for any reason or for no
reason, with or without Cause (as defined below) or advance notice; provided,
however, that the Executive must provide the Company at least sixty (60) days’
advance written notice of the Executive’s intention to resign from employment
(except for a resignation for Good Reason, in which case such procedure shall be
governed by the terms set forth in the definition of Good Reason) and the
Company shall provide the Executive sixty (60) days’ advance written notice in
the event of a termination of the Executive’s employment by the Company without
Cause.
3.    COMPENSATION AND BENEFITS.
3.1    Salary. The Company shall pay the Executive a base salary at the
annualized rate of $400,000 (the “Base Salary”), less payroll deductions and all
required withholdings, payable in regular periodic payments in accordance with
the Company’s normal payroll practices. The Base Salary shall be prorated for
any partial year of employment on the basis of a 365-day year. The Base Salary
shall be subject to periodic review and may be increased from time to time in
the Board’s discretion.
3.2    Annual Performance Bonus. Each fiscal year, the Executive will be
eligible to earn an annual discretionary cash bonus (the “Annual Performance
Bonus”) with a target equal to 45% of the Executive’s Base Salary, based on the
Board’s assessment of the Executive’s individual performance and overall Company
performance. In order to earn and receive the Annual Performance Bonus, the
Executive must remain employed by the Company through and including the last day
of the fiscal year to which the Annual Performance Bonus relates. The Annual
Performance Bonus, if any, will be paid no later than thirty (30) days following
the end of that fiscal year. The Annual Performance Bonus payable, if any, shall
be prorated for the initial year of employment (on the basis of a 365-day year)
or prorated if the Company’s review or assessment of the Executive’s performance
covers a period that is less than a full fiscal year. The determination of
whether the Executive has earned a bonus and the amount thereof shall be
determined by the Board or a committee thereof in its sole discretion. The Board
or a committee thereof reserves the right to modify the bonus criteria from year
to year. Within thirty (30) days following a Change of Control (as defined
below), the Company shall pay to the Executive a prorated bonus (based on the
higher of target or actual achievement of pro rata performance targets for the
number of days that have elapsed in such fiscal year as of the Change of
Control) and with the bonus amount to be the prorated portion of a full annual
bonus based on the number of days that have elapsed in such fiscal year as of
the Change of Control.


2

--------------------------------------------------------------------------------




3.3    Equity. The Executive will be eligible to receive discretionary annual
equity incentive grants in amounts commensurate with the Executive’s position as
General Counsel and Corporate Secretary (the “Annual Equity Grants”).
3.4    Benefits and Insurance. The Executive shall, in accordance with Company
policy and the terms of the applicable plan documents, be eligible to
participate in benefits under any benefit plan or arrangement that may be in
effect from time to time and made available to similarly situated Company
executives (including, but not limited to, being named as an officer for
purposes of the Company’s Directors & Officers insurance policy). In particular,
the Executive shall be entitled to vacation each year, in addition to sick leave
and observed holidays, in accordance with the policies and practices of the
Company. Vacation may be taken at such times and intervals as the Executive
shall determine, subject to the business needs of the Company. The Company
reserves the right to modify, add or eliminate benefits from time to time.
3.5    Expense Reimbursements. The Company will reimburse the Executive for all
reasonable business expenses that the Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies.
Reimbursement will be made as soon as practicable following receipt from the
Executive of reasonable documentation supporting said expenses.
4.    PROPRIETARY INFORMATION OBLIGATIONS.
As a condition of employment, the Executive agrees to execute and abide by the
Company’s Employee Non-Disclosure and Inventions Assignment Agreement (“NDA”).
5.    TERMINATION OF EMPLOYMENT.
5.1    Termination Without Cause Or Resignation For Good Reason. If (i) the
Executive’s employment with the Company is terminated without Cause and other
than due to the Executive’s death or Disability or (ii) the Executive resigns
for Good Reason (each, a “Qualifying Termination”), then the Company shall pay
the Executive any earned but unpaid Base Salary accrued through the date of
termination, at the rate then in effect, less standard deductions and
withholdings. In addition, if the Executive furnishes to the Company an executed
waiver and release of claims in a form to be provided by the Company, which may
include an obligation for the Executive to provide reasonable transition
assistance (the “Release”), that is nonrevocable prior to the Release Date, and
if the Executive allows the Release to become effective in accordance with its
terms, then the Executive shall receive the benefits set forth in Sections
5.1(a), 5.1(b) and 5.1(c), subject to Sections 5.3 and 5.6:
(a)    The Company shall pay the Executive an amount equal to one times (1x) the
sum of (i) the Executive’s then current Base Salary (determined prior to any
reduction in Base Salary that otherwise constitutes Good Reason, if applicable)
and (ii) the Executive’s Annual Performance Bonus (as determined under Section
3.2 above, and prior to any reduction in such annual target bonus opportunity
that otherwise constitutes Good Reason, if applicable) in respect of the fiscal
year in which the termination of employment occurs, at target level. Said amount
shall be paid to the Executive in a single lump sum within ten (10) days
following the Release Date and will be subject to required withholding;
(b)    If the Executive is eligible for and timely elects COBRA continuation
coverage, the Company will reimburse the total amount of COBRA premiums for the
first twelve (12) months of COBRA coverage (for clarity, such COBRA premium
reimbursements will be inclusive of premiums for the Executive’s eligible
dependents for such health, dental, and vision insurance plan coverage as in
effect immediately prior to the Executive’s Qualifying Termination, provided
that such dependents continue to be eligible for such coverage during such
twelve (12)-month period); provided, however, that if the Executive ceases to be
eligible for COBRA, does not pay the applicable monthly COBRA premium, or
becomes eligible to enroll in the group health insurance plan of another
employer, the Executive will immediately notify the Company and the Company’s
obligation to provide the COBRA premium benefits shall immediately cease.
Further, notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that it cannot provide the COBRA premium benefits
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of


3

--------------------------------------------------------------------------------




reimbursing the Executive’s COBRA premiums, the Company will pay the Executive
on a monthly basis a fully taxable cash payment equal to the COBRA premium for
that month, subject to applicable tax withholding. This payment may be, but need
not be, used by the Executive to pay for COBRA premiums; and
(c)    Subject to Section 5.1(d), unless specifically provided otherwise in the
applicable equity award agreement, the Executive shall be eligible to become
fully vested in 25% of the then unvested portion of each of the Executive’s then
unvested and outstanding equity awards, including the Executive’s then remaining
unvested portion of any Annual Equity Grants and any other equity grants
awarded. Such accelerated vesting shall be effective as of the tenth (10th) day
following the Release Date. In order to give effect to the intent of this
provision, if the Executive is entitled to accelerated vesting of any equity
award pursuant to this provision, then notwithstanding anything to the contrary
set forth in the terms of such equity award (including any applicable equity
incentive plan and equity award agreement), in no event will such equity award
be forfeited or terminate prior to the effective date of such acceleration.
(d)    Notwithstanding anything in this Agreement to the contrary, if, pursuant
to another written plan, agreement or other arrangement with the Company, the
Executive is entitled to benefits with respect to the Executive’s outstanding
equity awards that are more favorable to the Executive than the accelerated
vesting benefit set forth in Section 5.1(c) or 5.3, or the extended
post-termination exercise period benefit set forth in Section 5.3, as
applicable, as determined by the Company in its sole discretion, then the
Executive will not be entitled to the accelerated vesting benefit set forth in
Section 5.1(c) or 5.3 (if the more favorable benefit is regarding accelerated
vesting) or the extended post-termination exercise period benefit set forth in
Section 5.3 (if the more favorable benefit is regarding an extended
post-termination exercise period).
5.2    Other Termination. If the Executive resigns his employment at any time
without Good Reason or the Executive’s employment is terminated by the Company
at any time for Cause or due to the Executive’s death or Disability, the Company
shall pay the Executive (or his estate) any earned but unpaid Base Salary
accrued through the date of such resignation or termination, at the rate then in
effect, less standard deductions and withholdings, and (other than upon a
termination for Cause) any annual bonus that is due in respect of the prior
fiscal year but is unpaid as of the date of such resignation or termination,
less standard deductions and withholdings. In addition, in the event of a
termination due to the Executive’s death or Disability, the Executive (or his
estate) will be paid an amount equal to the Executive’s target Annual
Performance Bonus amount for the fiscal year in which such termination occurs
prorated to the date of such termination. The Company shall thereafter have no
further obligations to the Executive, except as may otherwise be required by
law.
5.3    Change of Control.
(a)    Subject to Section 5.1(d), if a Change of Control occurs during the
Executive’s employment with the Company or within three (3) months after the
termination of such employment (other than termination by the Company for Cause
or due to the Executive’s death or Disability), then the Executive shall become
fully vested in 100% of the Executive’s then unvested and outstanding equity
awards, including the Executive’s then remaining unvested portion of any Annual
Equity Grants and other equity grants awarded. Subject to Section 5.6, if the
Change of Control occurs during the Executive’s employment with the Company,
then such accelerated vesting shall be effective as of the date of the Change of
Control. Subject to Section 5.6, if the Change of Control occurs within three
(3) months after the termination of such employment (other than termination by
the Company for Cause or due to the Executive’s death or Disability), then any
such accelerated vesting that is in excess of any accelerated vesting due under
Section 5.1(c) shall be effective as of the date of the Change of Control. In
order to give effect to the intent of this provision, if the Executive is
entitled to accelerated vesting of any equity award pursuant to this provision,
then notwithstanding anything to the contrary set forth in the terms of such
equity award (including any applicable equity incentive plan and equity award
agreement), in no event will such equity award be forfeited or terminate prior
to the effective date of such acceleration. Subject to Section 5.1(d), if the
Change of Control occurs within three (3) months after the termination of such
employment (other than termination by the Company for Cause or due to the
Executive’s death or Disability) and the Executive is entitled to accelerated
vesting of any equity award as a result of this Section 5.3(a), then with
respect to any such equity award that is an option, the post-termination
exercise period of such option will be extended such that the Executive will
have three (3) months after the Change of Control to exercise any vested portion
of such option, provided that such option is not cashed out or otherwise
canceled or terminated in connection


4

--------------------------------------------------------------------------------




with the Change of Control; provided, however, that in no event may such option
be exercised after the expiration of its original term.
(b)    If the Executive’s Qualifying Termination occurs within three (3) months
before, upon or within eighteen (18) months after a Change of Control and the
Executive satisfies the Release requirements set forth in Section 5.1, then the
Executive shall receive the benefits set forth in Sections 5.1(a), 5.1(b) and
5.1(c) in accordance with the provisions of such Sections, subject to Section
5.6; provided, however, that:
(i)    the reference to “one times (1x)” in Section 5.1(a) shall be changed to
“one and one-half times (1.5x)” and, if such Qualifying Termination occurs
within three (3) months before a Change of Control, then any additional amount
payable under Section 5.1(a) as a result of this clause (i) shall be paid to the
Executive in a single lump sum on the later of (x) the date of the Change of
Control or (y) within ten (10) days following the Release Date, subject to
required withholding; and
(ii)    the reference to “twelve (12) months” and “twelve (12)-month period” in
Section 5.1(b) shall be changed to “eighteen (18) months” and “eighteen
(18)-month period,” respectively.
5.4    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Cause” shall mean the occurrence of any of the following, the
Executive’s: (i) conviction of any felony or any crime involving moral turpitude
or dishonesty, (ii) participation in a fraud against the Company, (iii) willful
and material breach of the Executive’s duties and obligations under this
Agreement or any other agreement between the Executive and the Company or its
affiliates that has not been cured (if curable) within thirty (30) days after
receiving written notice from the Board of such breach, (iv) intentional and
material damage to the Company’s property, or (v) violation of any law, rule or
regulation (collectively, “Law”) relating in any way to the business or
activities of the Company or its subsidiaries or affiliates, or other Law that
is violated during the course of the Executive’s performance of services
hereunder that results in the Executive’s arrest, censure, or regulatory
suspension or disqualification, including, without limitation, the Generic Drug
Enforcement Act of 1992, 21 U.S.C. § 335(a), or any similar legislation
applicable in the United States or in any other country where the Company
intends to develop its activities.
(b)    “Disability” shall mean the Executive’s inability to perform his duties
and responsibilities hereunder, with or without reasonable accommodation, due to
any physical or mental illness or incapacity, which condition has continued for
a period of 180 days (including weekends and holidays) in any consecutive
365-day period.
(c)    “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s consent: (i) reduction of the Executive’s Base Salary as
initially set forth herein or as the same may be increased from time to time;
(ii) material reduction in the Executive’s authority, duties or
responsibilities, as compared to the Executive’s authority, duties or
responsibilities immediately prior to such reduction, without limiting the
foregoing, including a change in the Executive’s reporting responsibilities so
that he no longer reports directly to the CEO and/or is no longer the Company’s
General Counsel and Corporate Secretary; (iii) failure or refusal of a successor
to the Company to materially assume the Company’s obligations under this
Agreement in the event of a Change of Control; or (iv) once a principal location
of employment is selected, a change in the Executive’s principal location of
employment, resulting in an increase in the Executive’s one-way driving distance
by more than thirty (30) miles from the Executive’s then current principal
residence on file with the Company; provided, however, that any resignation by
the Executive shall only be deemed for Good Reason pursuant to this definition
if: (1) the Executive gives the Company written notice of the Executive’s intent
to terminate for Good Reason within ninety (90) days following the first
occurrence of the condition(s) that he believes constitute(s) Good Reason, which
notice shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); and (3) the Executive voluntarily terminates his employment
within thirty (30) days following the end of the Cure Period.


5

--------------------------------------------------------------------------------




(d)    A “Change of Control” means the occurrence of any one or more of the
following events:
(i)    The consummation of a merger or consolidation in which the Company is a
constituent party (or a subsidiary of the Company is a constituent party and the
Company issues shares of its capital stock pursuant to such merger or
consolidation), other than a merger or consolidation in which the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the surviving
entity outstanding immediately after such merger or consolidation;
(ii)    The consummation of a merger or consolidation in which the Parent is a
constituent party (or a subsidiary of the Parent is a constituent party and the
Parent issues shares of its capital stock pursuant to such merger or
consolidation), other than a merger or consolidation in which the voting
securities of the Parent outstanding immediately prior to such merger or
consolidation continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the surviving
entity outstanding immediately after such merger or consolidation;
(iii)    The consummation of any transaction or series of related transactions
in which more than fifty percent (50%) of the Company’s or Parent’s voting power
is transferred, directly or indirectly, other than to Roivant Sciences Ltd.
(directly or indirectly), and other than the sale by the Company, the Parent or
any subsidiary of the Parent of stock in transactions the primary purpose of
which is to raise capital for such company’s operations and activities; or
(iv)    The consummation of a sale, lease, exclusive license or other
disposition of all or substantially all of the assets of the Company or the
Parent.
Notwithstanding the foregoing definition, the term Change of Control will not
include (x) a sale of assets, merger or other transaction effected exclusively
for the purpose of changing the domicile of the Company or the Parent, or (y) a
liquidation or dissolution ancillary to or in connection with an assignment for
the benefit of creditors, a bankruptcy proceeding, appointment of receiver or
similar proceeding or transaction.
For clarity, in the event that Roivant Sciences Ltd. no longer directly or
indirectly continues to own fifty percent (50%) or more of the Parent’s common
shares, such event will not constitute a Change of Control, unless such event is
accompanied by a transaction or series of related transactions that otherwise
constitutes a Change of Control under clauses (i), (ii), (iii) or (iv) above.
If required for compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) (“Section 409A”), in no event will an event be
deemed a Change of Control if such event is not also a “change in the ownership
of” the Company or the Parent, a “change in the effective control of” the
Company or the Parent, or a “change in the ownership of a substantial portion of
the assets of” the Company or the Parent, each as determined under Treasury
Regulations Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).
(e)    “Release Date” shall mean the date that is fifty-five (55) days following
the date of the Executive’s termination.
5.5    Effect of Termination. The Executive agrees that should his employment be
terminated for any reason, he shall be deemed to have resigned from any and all
positions with the Company and the Parent, including, but not limited to, any
position he may hold on the Board or the Parent’s board of directors.
5.6    Section 409A Compliance.


6

--------------------------------------------------------------------------------




(a)    It is intended that any benefits under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent not so exempt, this
Agreement (and any definitions hereunder) will be construed in a manner that
complies with Section 409A. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)),
the Executive’s right to receive any installment payments under this Agreement
(whether severance payments, if any, or otherwise) shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean separation from service. Notwithstanding any provision to the contrary in
this Agreement, if the Executive is deemed by the Company at the time of a
separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i), and if any payments or benefits that the Executive becomes
entitled to under this Agreement on account of such separation from service are
deemed to be “deferred compensation,” then to the extent delayed commencement of
any portion of such payments or benefits is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided prior to the
earliest of (i) the expiration of the six-month period measured from the date of
separation from service, (ii) the date of the Executive’s death or (iii) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation. Upon the first business day following the expiration of such period,
all payments deferred pursuant to this paragraph shall be paid in a lump sum,
and any remaining payments due shall be paid as otherwise provided herein. No
interest shall be due on any amounts so deferred.
(b)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.
(c)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, Section 409A.
5.7    Section 280G.
(a)    If any payment or benefit (including payments and benefits pursuant to
this Agreement) that the Executive would receive in connection with a Change of
Control or other transaction (the “Transaction”) from the Company or otherwise
(“Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to the Executive, which of the following two alternative forms
of payment would result in the Executive’s receipt, on an after-tax basis, of
the greater amount of the Transaction Payment notwithstanding that all or some
portion of the Transaction Payment may be subject to the Excise Tax: (1) payment
in full of the entire amount of the Transaction Payment (a “Full Payment”), or
(2) payment of only a part of the Transaction Payment so that the Executive
receives the largest payment possible without the imposition of the Excise Tax
(a “Reduced Payment”). For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
the value of all applicable federal, state and local income and employment taxes
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes). If a Reduced Payment is made, (x) the
Executive shall have no rights to any additional payments and/or benefits
constituting the Transaction Payment, and (y) reduction in payments and/or
benefits shall occur in the manner (the “Reduction Method”) that results in the
greatest economic


7

--------------------------------------------------------------------------------




benefit to the Executive as determined in this paragraph. If more than one
method of reduction will result in the same economic benefit, the portions of
the Transaction Payment shall be reduced pro rata (the “Pro Rata Reduction
Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Transaction Payment being subject to
taxes pursuant to Section 409A that would not otherwise be subject to taxes
pursuant to Section 409A, then the Reduction Method and/or the Pro Rata
Reduction Method, as the case may be, will be modified so as to avoid the
imposition of taxes pursuant to Section 409A as follows: (A) as a first
priority, the modification will preserve to the greatest extent possible, the
greatest economic benefit for the Executive as determined on an after-tax basis;
(B) as a second priority, any amounts of the Transaction Payment that are
contingent on future events (e.g., being terminated without Cause), will be
reduced (or eliminated) before any amounts of the Transaction Payment that are
not contingent on future events; and (C) as a third priority, any amounts of the
Transaction Payment that are “deferred compensation” within the meaning of
Section 409A will be reduced (or eliminated) before any amounts of the
Transaction Payment that are not deferred compensation within the meaning of
Section 409A.
(b)    Notwithstanding the foregoing, in the event that no stock of the Parent
is readily tradeable on an established securities market or otherwise (within
the meaning of Section 280G of the Code) at the time of the Change of Control
and to the extent allowable pursuant to Treas. Reg. §1.280G-1, the Parent shall
cause a vote of shareholders to be held on the portion of the Transaction
Payments that equals or exceeds three times (3x) the Executive’s “base amount”
(within the meaning of Section 280G of the Code) (the “Excess Parachute
Payments”) in accordance with Treas. Reg. §1.280G-1, and the Executive shall
cooperate with such vote of shareholders, including the execution of any
required documentation subjecting the Executive’s entitlement to all Excess
Parachute Payments to such shareholder vote. In the event that the Parent does
not cause a vote of shareholders to be held on all Excess Parachute Payments or
the shareholders do not approve all Excess Parachute Payments, the provisions
set forth in Section 5.7(a) of this Agreement shall apply.
(c)    Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.
6.    ARBITRATION.
Except as otherwise set forth below in connection with equitable remedies, any
dispute, claim or controversy arising out of or relating to this Agreement or
the Executive’s employment with the Company (collectively, “Disputes”),
including, without limitation, any dispute, claim or controversy concerning the
validity, enforceability, breach or termination of this Agreement, if not
resolved by the parties, shall be finally settled by arbitration in accordance
with the then-prevailing Employment Arbitration Rules and Procedures of JAMS, as
modified herein (“Rules”). The requirement to arbitrate covers all Disputes
(other than disputes which by statute are not arbitrable) including, but not
limited to, claims, demands or actions under the Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Employee
Retirement Income Security Act of 1974; Equal Pay Act; Family and Medical Leave
Act of 1993; Title VII of the Civil Rights Act of 1964; Fair Labor Standards
Act; Fair Employment and Housing Act; any other provision of the California
Labor, Government or Civil Code; IWC Wage Orders; and any other law, ordinance
or regulation regarding discrimination or harassment or any terms or conditions
of employment. There shall be one arbitrator who shall be jointly selected by
the parties. If the parties have not jointly agreed upon an arbitrator within
twenty (20) calendar days of respondent’s receipt of claimant’s notice of
intention to arbitrate, either party may request JAMS to furnish the parties
with a list of names from which the parties shall jointly select an arbitrator.
If the parties have not agreed upon an arbitrator within ten (10) calendar days
of the transmittal date of such list, then each party shall have an additional
five


8

--------------------------------------------------------------------------------




(5) calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to JAMS, which shall then
select an arbitrator in accordance with the Rules. The place of arbitration
shall be San Francisco, California. By agreeing to arbitration, the parties
hereto do not intend to deprive any court of its jurisdiction to issue a
pre-arbitral injunction, including, without limitation, with respect to the NDA.
The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§
1-16. Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. Discovery shall be permitted in the arbitration as
provided by Section 1283.05 of the California Code of Civil Procedure. The
Company shall pay all administrative fees of JAMS in excess of $435 (a typical
filing fee in court) and the arbitrator’s fees and expenses. Each party shall
bear its or his own costs and expenses (including attorney’s fees) in any such
arbitration and the arbitrator shall have no power to award costs and attorney’s
fees except as provided by statute or by separate written agreement between the
parties. In the event any portion of this arbitration provision is found
unenforceable by a court of competent jurisdiction, such portion shall become
null and void leaving the remainder of this arbitration provision in full force
and effect. The parties agree that all information regarding the arbitration,
including any settlement thereof, shall not be disclosed by the parties hereto,
except as otherwise required by applicable law.
7.    GENERAL PROVISIONS.
7.1    Representations and Warranties. The Executive represents and warrants
that the Executive is not restricted or prohibited, contractually or otherwise,
from entering into and performing each of the terms and covenants contained in
this Agreement, and that the Executive’s execution and performance of this
Agreement will not violate or breach any other agreements between the Executive
and any other person or entity. In addition, the Executive represents and
warrants that the Executive is not debarred and has not received notice of any
action or threat with respect to debarment under the provisions of the Generic
Drug Enforcement Act of 1992, 21 U.S.C. § 335(a) or any similar legislation
applicable in the United States or in any other country where the Company
intends to develop its activities. The Executive understands and agrees that
this Agreement is contingent on the Executive’s submission of satisfactory proof
of identity and legal authorization to work in the United States, as well as
verification of auditor independence.
7.2    Advertising Waiver. The Executive agrees to permit the Company, and
persons or other organizations authorized by the Company, to use, publish and
distribute advertising or sales promotional literature concerning the products
and/or services of the Company in which the Executive’s name and/or pictures of
the Executive appear. The Executive hereby waives and releases any claim or
right the Executive may otherwise have arising out of such use, publication or
distribution.
7.3    Miscellaneous. This Agreement, along with the NDA and any applicable
equity awards that have been granted, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Executive and the
Company with regard to its subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both the Executive and a duly authorized officer or member of
the Board. This Agreement will bind the heirs, personal representatives,
successors and assigns of both the Executive and the Company, and inure to the
benefit of both the Executive and the Company, and to his and its heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.
[Remainder of the page left blank intentionally]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
MYOVANT SCIENCES, INC.


By:     /s/ Lynn Seely    
Name:     Lynn Seely, M.D.
Title:    President and Chief Executive Officer


ACCEPTED AND AGREED:
/s/ Matthew Lang    
Matthew Lang




 